ON REHEARING.
This case is before us on rehearing granted after opinions were filed on July 22, 1933, the majority opinion having been written by Mr. Justice BUFORD and a dissenting opinion having been written by Mr. Chief Justice DAVIS. *Page 796
A majority of the Court, after reconsideration of the case, pursuant to oral argument had on rehearing, is of the opinion that the dissenting opinion filed by Mr. Chief Justice DAVIS should be adopted as the controlling opinion in this case. It is, therefore, so adopted and, therefore, it is the judgment of the Court that the judgment appealed from should be reversed and the cause remanded, with directions that further proceedings be had not inconsistent with that opinion. It is so ordered.
Reversed.
DAVIS, C. J., and ELLIS, TERRELL and BUFORD, J. J., concur.